Case 1:21-cv-00195-JAO-RT Document 3 Filed 05/10/21 Page 1 of 3          PageID #: 87




                     IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAII

 In re:                                         CIVIL NO. 21-00195 JAO-RT

 YOUNG HUI KIM,                                 Case No. 14-01353 (Chapter 7)
                                                Adv. Pro. No. 20-90027
           Debtor.
 ___________________________________

 YOUNG HUI KIM, et al.                          ORDER ADOPTING FINDINGS
                                                OF FACT AND RECOMMENDED
                 Plaintiffs,                    JUDGMENT REGARDING GOOD
                                                FAITH SETTLEMENT
          vs.

 JEAN CHRISTENSEN, et al.

                 Defendants.



    ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDED
       JUDGMENT REGARDING GOOD FAITH SETTLEMENT

          On April 21, 2021, U.S. Bankruptcy Judge Robert J. Faris issued a Findings

of Fact and Recommended Judgment Regarding Good Faith Settlement,

recommending that the Court determine that the settlement between Plaintiffs

Young Hui Kim, Glory of God Presbyterian Church, and Pacific Eagle Realty,

LLC (collectively, “Plaintiffs”) and Defendant Gregory T. Dunn (“Dunn”) was

entered into in good faith pursuant to Hawai‘i Revised Statutes (“HRS”) § 663-
Case 1:21-cv-00195-JAO-RT Document 3 Filed 05/10/21 Page 2 of 3          PageID #: 88




15.5, and enter judgment substantially in the form attached as Exhibit A. ECF No.

1-1.

       There being no opposition and good cause appearing therefor, the Court:

       1.    ADOPTS the Findings of Fact and Recommended Judgment.

       2.    GRANTS the Petition.

       3.    Based upon the record presented, finds that the settlement entered into

between Plaintiffs and Dunn, as set forth in the full and complete Confidential,

Joint Tortfeasor/Joint Obligor Release, Hold Harmless, Defend, Protect and

Indemnity Agreement (“Settlement Agreement”), was made in good faith, within

the meaning of HRS § 663-15.5.

       4.    Dunn and those persons or entities covered by the Release such as

Dunn’s employee (Francene Dunn) are discharged and dismissed with prejudice

from all claims, cross-claims, counterclaims and third-party claims (however

denominated), that were filed or that could be filed or asserted by Defendants Jean

D. Christensen, and The Law Office Of Jean Christensen LLLC (collectively,

“Non-Settling Defendants”), and any other defendant, third-party defendant, party

or any other non-party joint tortfeasor or co-obligor against Dunn for any of the

damages, injuries or losses in connection with or arising out of the matters

referenced within or covered by the Settlement Agreement to the full extent

permitted by HRS § 663-15.5. Except for any claims that may be based on a


                                          2
Case 1:21-cv-00195-JAO-RT Document 3 Filed 05/10/21 Page 3 of 3              PageID #: 89




written indemnity agreement, all other claims by the Non-Settling Defendants or

non-party joint tortfeasors and co-obligors against Dunn are hereby barred by this

Order.

      5.     There being no just reason for delay, this Order and judgment shall be

final, and subject to appeal, pursuant to Federal Rule of Civil Procedure 54(b) and

Federal Rule of Bankruptcy Procedure 7054.

      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, May 10, 2021.




CV 21-00195 JAO-RT, Kim, et al. v. Christensen, et al.; ORDER ADOPTING FINDINGS OF FACT
AND RECOMMENDED JUDGMENT REGARDING GOOD FAITH SETTLEMENT




                                            3
